PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/668,254
Filing Date: 25 Mar 2015
Appellant(s): O'hare et al.



__________________
SHAWN W. O’DOWD
Reg. No. 34,687
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 09 DECEMBER 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 09 FEBRUARY 2021 from which the appeal is taken is being maintained by the Examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
On pages 6-9 of the Appeal Brief, Appellant argues (regarding at least claim 10) that the cited prior art combination of Ling (US 2014/0057555), Wakikawa (US 2013/0238807), and Razoumov (US 2012/0058742) does not disclose all the claimed limitations.  Specifically, Appellant argues that the combination does not disclose “sending, based on the determining of the particular route and to a computing device associated with the second service provider” the “identification of an egress access point” and “identification of an ingress content access point”.  The Examiner respectfully disagrees that the combination of references does not disclose these features.  As was shown previously (in related and similarly analyzed claim 1), the prior art of Ling and Wakikawa were already cited as disclosing (among other things) determining a particular route for a mobile computing device associated with a mobile vehicle, wherein the particular route comprises a plurality of content access points of a content service provider associated with playback of a media content item on the mobile computing device (see Ling; determining route to be traveled; page 6, paragraphs 68-69, and with respective network access instances along a route; page 6, paragraphs 70-71, and for a n, and with multiple service providers; page 1, paragraph 22, and see Wakikawa; different carriers/providers; page 7, paragraph 78); the plurality of content access points n, and page 6, paragraphs 65-66); an egress content access point and an ingress content access point (see Ling; Fig. 6A, at least elements 1003 and 1005); and along the particular route and between the egress content access point and the ingress content access point (see Ling; Fig. 6A, route traveling between access locations including at least a particular egress point, i.e. 1003 and a particular ingress point, i.e. 1005, and page 6, paragraphs 65-66).  Razoumov was then brought in to explicitly disclose that requests for service could also contain identification type information.  That is, Razoumov was cited as disclosing (among other things) sending, based on determining and to a computing device associated with a second content service provider: an identification of an egress point, and an identification of an ingress point, and a request to use network coverage, provided by the second content service provider (see Razoumov; requesting coverage from a potential carrier; page 5, paragraph 38, including received location information and duration information, i.e. identifications of ingress/egress points; page 5, paragraphs 37 and 39, and including when leaving one area and entering another, i.e. ingress/egress points based on the location information and duration information; pages 6-7, paragraphs 51-52, and connecting to the carrier; page 5, paragraph 48).  Here Razoumov discloses that as a user moves from one location to another, bids/requests for network coverage can be made to the carriers, i.e. providers.  These bids/requests include various information, including location information as well as duration of service.  Such information can be interpreted as identification of an ingress point (i.e. location of ingress into network) and identification of an egress point (i.e. duration, which will give an indication of an ending point).  This can also be interpreted in a different way, in that 
On pages 9-10 of the Appeal Brief, Appellant argues (still regarding at least claim 10) that the cited prior art combination, and in particular, Wakikawa, also does not disclose “determining, for each of the plurality of routes: a predicted duration of time a mobile computing device will be within range of one of the plurality of content access points for the corresponding route...” and "a predicted transmission speed for one of the plurality of content access points for the corresponding route."  The Examiner again respectfully disagrees that the combination of references does not disclose such features.  Initially, it is noted that Appellant is arguing against the references for limitations that they were not explicitly cited as disclosing.  For instance, as was shown in the previous rejection (referencing related and similarly analyzed claim 1), the prior art of Ling was shown as disclosing (among other things) determining a particular route for a mobile computing device associated with a mobile vehicle, wherein the particular route comprises a plurality of content access points of a content service provider associated with playback of a media content item on the mobile computing device (see Ling; determining route to be traveled; page 6, paragraphs 68-69, and with respective network access instances along a route; page 6, paragraphs 70-71, and for a mobile 
On page 11 of the Appeal Brief, Appellant argues (regarding claim 5) that the cited prior art combination of Ling, Wakikawa, and Cheng (US 2014/0171106) does not disclose all the claimed limitations.  Specifically, Appellant argues that the additional of Cheng would not lead to “sending a second portion of the media content item, initially assigned to a later content access point, to an earlier content access point of the particular route,”.  The Examiner again respectfully disagrees that the combination of references does not disclose such features.  It is again initially noted that Appellant is arguing against the specific reference for limitations that it was not explicitly cited as disclosing.  For instance, as was shown in the previous rejection, the prior art combination of Ling and Wakikawa was already cited as disclosing (among other things) determining an approximate geographic location of the mobile computing device based on a geographic location of a last content access point with which the mobile computing device registered and the particular route (see Ling; can determine approximate location/position based on communication with at least one instance, i.e. a last instance, communicated with along a route; page 7, paragraphs 73-74, and wherein this determination can be that a device will consume content at a location other than a predicted location, i.e. at instance 100i; rather than 100i+1; page 7, paragraph 73); and i; rather than 100i+1, and therefore instances 100i; and 100i+1 can receive other data that they will need, i.e. portions originally for other instances; page 7, paragraph 73, and additionally, the system can also send overlapping portions of content to specific instances in certain situations; page 6, paragraph 70).  The Cheng reference was then brought in to cure the remaining deficiencies, i.e. operations being performed in relation to a threshold, and was cited as disclosing (among other things) after determining that a difference between the approximate location and an original predicted location satisfies a predetermined threshold value, performing an operation (see Cheng; if determination that difference between estimated location and actual location is greater than a threshold value, certain operations are performed; page 2, paragraph 23, and page 5, paragraph 47).  With the already disclosed system of Ling and Wakikawa shown to perform their operations related to specific determination of location(s), the addition of operations being performed in relation to a threshold of Cheng would cover the claimed limitations; and therefore, when taken together as a whole, all of these claim limitations are obvious in view of the cited prior art combination.  In relation to Appellants additional 
Therefore, all of Appellant's claimed limitations are shown to be disclosed by the prior art reference(s) of record and the rejections are respectfully requested to be maintained.
It is noted that any of Appellant's remarks related to certain claims, which were not specifically addressed above, are considered to be analyzed similarly based on the Examiner's above remarks.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/RANDY A FLYNN/Primary Examiner, Art Unit 2424                                                                                                                                                                                                        
Conferees:

/JEFFEREY F HAROLD/Supervisory Patent Examiner, Art Unit 2424                                                                                                                                                                                                          
                                                                                                                                                                                                      

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.